Title: From James Madison to Thomas Jefferson, 20 June 1809
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington June 20. 1809
Yours of the 16th. came to hand yesterday. I hope you have not made any sacrifice of any sort to the scruple which has superseded my arrangemt. with Mr. Barnes. The execution of it would have equally accorded with my disposition & my conveniency.
The Gazette of yesterday contains the mode pursued for re-animating confidence in the pledge of the B. Govt. given by Mr. Erskine in his arrangemt. with this Govt. The puzzle created by the order of April struck every one. E. assures us that his Govt. was under such impressions as to the views of this, that not the slightest expectation existed, of our fairly meeting its overtures, & that the last order was considered as a seasonable mitigation of the tendency of a failure of the experiment. This explanation seems as extraordinary as the alternatives it shews. The fresh declarations of Mr. E. seem to have quieted the distrust which was becoming pretty strong; but has not destroyed the effect of the ill grace stamped on the British retreat, and of the commercial rigor evinced by the new & insidious duties stated in the newspapers. It may be expected, I think that the B. Govt. will fulfil what its Minister has Stipulated; and that if it means to be trickish, it will frustrate the proposed negociation, and then say, their orders were not permanently repealed, but only withdrawn, in the mean time.
The only question likely now to agitate Congs. will be on the Bill which opens our ports to French, as well as B. ships of war. The Senate have passed it unanimously. Whether the Feds were sincere, or wished the debate &c to take place in the H. of R. remains to be seen. Yrs. truly.
James Madison
